Citation Nr: 1642334	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-03 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, from March 6, 2008 to April 8, 2015.

2.  Entitlement to a rating in excess of 30 percent for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, from April 8, 2015.

3.  Entitlement to an increased rating for right knee instability associated with residuals, right knee patella fracture with degenerative arthritis and limitation of extension, currently evaluated at 20 percent.

4.  Entitlement to an increased rating for status post laceration and fracture of patella, right knee, with tender scar, currently evaluated at 10 percent.

5.  Entitlement to a compensable rating for right knee limitation of flexion associated with residuals, right knee patella fracture with degenerative arthritis and limitation of extension, currently evaluated at zero percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 8, 1988 to January 15, 1992.  He was also ordered to active federal service from May 1, 1992 to May 9, 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Oakland, California RO subsequently acquired jurisdiction.

In July 2016, the Veteran testified at a videoconference hearing held at the Denver RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

In March 2008, the Veteran filed an increased rating claim with respect to his right knee.  At that time, the Veteran was service-connected for the following disabilities of the knee: 1) residuals, right knee patella fracture with degenerative arthritis and limitation of extension; 2) status post laceration and fracture of patella, right knee, with tender scar.  A July 2008 rating decision continued a10 percent rating for each of the latter two disabilities.  The Veteran appealed that rating decision to the Board with the filing of a VA Form 9 in February 2009.

A subsequent rating decision of May 2016 increased the evaluation of residuals, right knee patella fracture with degenerative arthritis and limitation of extension from 10 percent to 30 percent, with an effective date of April 8, 2015.  The rating decision also granted service connection for right knee instability with an evaluation of 20 percent, effective April 8, 2015, and for right knee limitation of flexion with an evaluation of 0 percent, effective April 8, 2015.

The Veteran asserts that his right knee symptoms are more severe than as reflected by current evaluations.  See September 2008 notice of disagreement.  The Board will take up all four disability ratings relating to the Veteran's right knee as aspects of the Veteran's increased rating claim filed in March 2008.

The Board notes the Veteran's request for "an earlier effective date prior to April 8, 2015" with respect to the 30 percent rating of residuals, right knee patella fracture with degenerative arthritis and limitation of extension, and the 20 percent rating for right knee instability.  See transcript of July 2016 Board hearing.  The Veteran's representative states, "Based on the fact that he filed this claim back in '09, it can be dated or backdated beyond April 8, 2015."  Id.  The timeframe under appellate review includes years prior to April 8, 2015.  The analysis below will consider entitlement to increased ratings for disability of the right knee for the period prior to April 8, 2015.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at a Board hearing that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for status post laceration and fracture of patella, right knee, with tender scar.

2.  Prior to April 8, 2015, right knee disability is manifested by limitation of motion, pain, flare-ups twice per week lasting a few hours, normal stability upon testing, flexion limited to 100 degrees at its most severe, and extension limited to no worse than 20 degrees with consideration of pain caused by repetitive use; slight recurrent subluxation or lateral instability is not shown.

3.  From April 8, 2015, right knee disability is manifested by degenerative arthritis shown by x-ray findings, limitation of motion, pain, instability, flare-ups, flexion limited to 60 degrees at its most severe, and extension limited to no worse than 20 degrees; no more than moderate recurrent subluxation or lateral instability is shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to an increased rating for status post laceration and fracture of patella, right knee, with tender scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Prior to April 8, 2015, the criteria for a 30 percent evaluation, and no higher, for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5010-5261 (2015).

3.  The criteria for an evaluation in excess of a 30 percent rating for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5010-5261 (2015).

4.  The criteria for a disability rating in excess of 20 percent for right knee instability associated with residuals, right knee patella fracture with degenerative arthritis and limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a compensable rating for right knee limitation of flexion associated with residuals, right knee patella fracture with degenerative arthritis and limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in April 2008 and January 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes service treatment records, service personnel records, VA treatment records, and statements of the Veteran.  The Veteran has identified no further outstanding evidence pertaining to his disability that could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

The Veteran underwent VA examinations of his knees in April 2008 and April 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical history, and documented the Veteran's current symptoms of the right knee.  The examination reports contain sufficient information to rate the Veteran's right knee disabilities under the appropriate diagnostic criteria.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In July 2016, the Veteran testified at a hearing before the undersigned veterans law judge.  The VLJ clarified the issues on appeal, explained the concept of an increased rating, and specifically discussed the severity of the Veteran's right knee disability.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

Rating criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  VA must consider all the evidence of record to determine when any ascertainable increase in the rated disability may have occurred.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See U.S.C.A. § 5110(b)(3) (West 2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight-bearing.  See 38 C.F.R. § 4.45 (2015).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention "to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See 38 C.F.R. § 4.59 (2015).

Diagnostic Code (DC) 5260 provides for a noncompensable rating if flexion of the leg is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2015).

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. §4.71a, DC 5261 (2015).

For VA purposes, normal knee flexion is to 140 degrees, and normal extension is to 0 degrees (full extension).  See 38 C.F.R. § 4.71, Plate II (2015).  Ratings under both DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VA Office of General Counsel Precedent Opinion (VAOGCPREC) 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

Under DC 5257, which addresses recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and a 30 percent maximum rating is warranted if such impairment is severe.  See 38 C.F.R. § 4.71a (2015), DC 5257 (2015).  The terms "slight," "moderate," "severe," and "marked" are not defined in the regulations.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5258 (2015).

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  The knee is considered a major joint for rating purposes. See 38 C.F.R. § 4.45 (2015).

Increased rating for status post laceration
 and fracture of patella, right knee, with tender scar

At the Board hearing of July 2016, the Veteran stated that he wished to withdraw the issue of entitlement to an increased rating for status post laceration and fracture of patella, right knee, with tender scar.  At the hearing, the VLJ found the withdrawal to be knowledgeable, informed, and valid.  See transcript of July 2016 Board hearing.

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or an authorized representative.  Id.  A withdrawal is effective upon receipt, and the withdrawal of an appeal on the record at a hearing need not be in writing.  Id.

Because the Veteran has withdrawn his appeal as to an increased rating for status post laceration and fracture of patella, right knee, with tender scar, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.




Right knee disability

A VA treatment record of January 2007 notes "good ROM" of the knees.  VA treatment records generally reflect the Veteran's report of right knee pain as an ongoing problem.  See, e.g., VA treatment record of April 2008.

In April 2008, the Veteran underwent a VA examination of his knee joints.  The Veteran reported worsening knee pain "over the years" and "lately."  He referred to "aching pain that is constant and daily but gets worse with prolonged standing, sitting, bending, lifting, walking, stairs."  The Veteran experienced "some heat but no swelling or redness."  Id.

Range-of-motion testing showed flexion of the right knee limited to 0-115 degrees "active" and 0-120 "passive with pain from 115 - end."  Limitation of extension was "minus 5 on right."  Additional limitation of motion was shown upon repetitive testing.  In the "Physical Examination" section of the report, the examiner stated, "With repetition of flexion - 3/3 completed with difficulty.  PT notes increase in pain/knee tightening up.  He had some decrease in ROM of 15 degrees after repetition of ROM."  The examiner found "Additional Limitation of Joint Function: limitations to ROM include increase in pain and additional decrease in ROM measured 15 degrees." [sic]  Id.

The stability of the right knee was "normal" upon testing in April 2008.  The Veteran's constant use of a knee brace was noted.  The Veteran stated that "locking [is] rare, but it does give out frequently."  He reported having "fallen maybe 4-5 times in the last year."  Id.

The Veteran reported having experienced flare-ups with increased pain approximately two times per week for a few hours.  He considered the pain to be "moderate/severe."  There were no reported episodes of dislocation or recurrent subluxation.  Id.

The Veteran reportedly had pain when sitting more than one hour while working as a truck driver.  There had been no loss of work.  He was not doing "sports/high impact activities like running."  His walking was limited to less than one mile.  There was "no prolonged sitting, standing, heavy lifting" and no yard work.  The Veteran was independent in his activities of daily living.  Id.

On a May 2008 VA treatment record, the Veteran rated his right knee pain as an "8-9" on a scale of 1-10.  A VA treatment record of June 2008 described the Veteran as "ambulatory, in no acute distress" and noted that he "demonstrated independence with single point cane over level surfaces and steps."  The Veteran reported "increasing knees pains."  He stated that he drives a truck and that his knee is "very painful" by the end of the workday.  A VA treatment record of September 2009 notes that the Veteran's knee pain is "most bothersome" in the morning and when he leaves work in the afternoon.

A VA treatment record of February 2012 notes the Veteran's report of "chronic on/off right knee pain and difficulty bending the knee backwards."  A VA treatment record of April 2012 notes "knee pain is only when sit down."  On a VA treatment record of December 2012, the Veteran reported that "knee pain limits speed" when he exercises at home on a treadmill.  A VA treatment record of June 2013 notes "decrease flexion of rt. knee," but no measurements are given.

A VA treatment record of April 2015 notes: "He walks okay, very slowly, he does not limp or favor either leg.  He can single-leg stand okay on the left leg and fair on the right leg."  The record noted "range of motion of knees right 0-85 degrees, left 0-125 degrees."  Both knees were found to "tend to hyperextend a few degrees, maybe 3-5 degrees."  "Flexion grind" and "McMurray click test" were negative bilaterally.  See VA treatment record of April 2015.

The Veteran underwent a VA examination of his knee joints again in April 2015.  Imaging studies showed degenerative or traumatic arthritis of the right knee.  Range-of-motion testing showed flexion of the right knee limited to 60 degrees and extension limited to 20 degrees.  Pain was noted during range-of-motion testing for both flexion and extension, and the pain was noted to cause functional loss.  Specifically, the Veteran's "marked limitation in his ability to flex and extend associated with marked pain limits his ability to ambulate and to stand."

The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  The explanation given was that "the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time "without mere speculation."  The stated explanation was: "The exam is not being conducted under the conditions described above so it would be mere speculation as to whether the Veteran's functional ability is limited over a period of time."

With respect to functional loss, the Veteran stated that he can stand a few minutes at the grocery line.  He experiences pain when sitting, arising from a chair, and driving.  He reported that he walks with a cane and can walk a block.  Bending, lifting/carrying, and using stairs were termed "problematic."  The Veteran reported no functional limitations with respect to "household chores" and "yard work."  The Veteran stated that he "works in an office doing dispatch work" and drives a truck "when he has to."  He reported that "his right knee will hurt and bother him all the time, even sitting down."  He misses work "sometimes" due to his knee and estimated that the lost time amounted to "a week in the last year."  The Veteran also reported the following pain symptoms: "Pain in the right knee when the environmental temperature is cold or the weather changes; pain starts for no obvious reason; [and] cannot run as fast as he could before."

The Veteran reported flare-ups of the knee in which the knee will "hurt real bad 10/10."  He said that the flare-ups last 1-2 hours and occur 3-4 times a week.  The VA examination was not conducted during a flare-up, because the examination was "neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups."  Whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups could not be stated by the examiner "without mere speculation."  The explanation was that the "exam is not being conducted under the conditions described above so it would be mere speculation as to whether the Veteran's functional ability is limited over a period of time."

There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran had moderate tenderness both medially and laterally at the inferior end of the knee.  There was no objective evidence of crepitus.  There was also a finding of "no ankylosis" of the right knee.

Muscle strength of the right knee was found to be "4/5" for both forward flexion and extension.  There was a reduction in muscle strength, and there was a finding of "muscle atrophy due to his diagnosed right knee disorder."

There was no evidence of pain with weight-bearing.  With regard to joint stability testing, anterior instability (Lachman test) and posterior instability (posterior drawer test) were "normal."  Medial and lateral instability were found to be abnormal, with both measured at "2+ (5-10 millimeters)."

The Veteran was found to have no current or past recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran also had no current or past "meniscus (semilunar cartilage) condition."

The report noted that the Veteran's use of a brace as an assistive device is "constant" in and out of the house and that his use of a cane is "regular."  He uses the cane outside of the house and sometimes in the house.  When asked to list any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the Diagnosis Section of the report, the examiner stated: "Vet is obese, and walks slowly with a cane and an antalgic gait favoring the right side; he uses a knee brace. The right knee patella is deformed and enlarged."

A VA treatment record of May 2015 notes the Veteran's report of "bilateral knee pain, right more than left."  He reported "pain in the right knee, medial greater than lateral."  The clinician stated: "He still complains of pain at the superomedial border of the right patella and a little bit in the lateral side of the knee."  Imaging studies of May 2015 showed "DJD of the right patellofemoral joint, posttraumatic changes attached with the patellar medial retinaculum and quadriceps tendon, and mild DJD in the medial aspect of both knees."  See VA treatment record of May 2015.

A VA treatment record of June 2015 notes that the Veteran is "unable to walk much due to knee pain."  A VA treatment record of December 2015 notes "knee pain is unchanged."  The impression from an MRI of the right knee in June 2015 was:     "1. Posttraumatic changes at the superomedial patella with a thickened quadriceps tendon related to prior injury and presumed primary repair; no evidence of residual or recurrent tear. 2. Focal high-grade chondral fissure involving the weightbearing femoral articular surface in the lateral compartment on a background of chondral thinning and irregularity. Patellofemoral cartilage is within normal limits."

At the July 2016 Board hearing, the Veteran testified that, due to knee pain, he cannot play sports or run, is "always in pain," uses heating pads at night when sleeping, uses a cane to ascend the steps of his house, and wears a knee brace for support.  He also states that he has problems getting in and out cars and that he generally asks other persons to drive him for a long automobile trip.  See transcript of July 2016 Board hearing.

As noted above, staged ratings have been applied to the Veteran's limitation of extension of the right knee.  The Veteran seeks entitlement to a rating in excess of 10 percent for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, from March 6, 2007 to April 8, 2015, and in excess of 30 percent from April 8, 2015.

The April 2008 VA examiner found that extension was limited to 5 degrees.  However, the examiner also documented pain of motion and, applying the Deluca repetitive use test, determined that extension of the right knee was additionally limited 15 degrees as the result of pain with repetitive use.  When the additional range-of-motion loss due to pain on use is taken into account, the Veteran's extension was limited to 20 degrees in April 2008, which corresponds to a 30 percent rating under DC 5260.  Upon VA examination again in April 2015, the extension of the Veteran's right knee was again limited to 20 degrees, and there was no additional functional loss or range-of-motion after three repetitions.  The Veteran is thus entitled to a 30 percent rating for limited extension of the right knee under DC 5261for the entire period under review.  The criterion for a higher, 40 percent rating was not met, as extension of the right knee joint was not limited to 30 degrees.

The Veteran is not entitled to a compensable rating for limitation of flexion under DC 5260.  The Veteran's examinations show painful range of motion, with flexion limited to 60 degrees at its most severe, as first shown during the April 2015 VA examination, and thus warranting a zero percent rating under DC 5260.  Although the Veteran reported his pain to be severe at the end of a workday, and stated that very painful flare-ups occur 3-4 times a week, the April 2015 examiner was not able to quantify any additional loss of flexion due to flare-ups or repeated use over time.  The Veteran's functional loss, characterized by symptoms such as pain on movement and limitations of standing and walking, has not been found to result in limitation of flexion less than 60 degrees.

A preponderance of the evidence is also against finding "severe" impairment sufficient for a higher, 30 percent rating under DC 5257 for the Veteran's recurrent subluxation or lateral instability of the right knee.  The Veteran uses a cane and a knee brace and has problems with prolonged standing, sitting, bending, lifting, walking, and the use of stairs.  However, there is also evidence that he has continued to drive a truck as part of his job, performed household chores and yardwork, used a treadmill at home, and been able to run "not as fast as he used to."    In April 2008, the Veteran stated that his right knee "gives out frequently," and he reported having fallen four or five times in the past year.  The stability of the right knee was normal, however, upon testing in April 2008.  For the first time upon examination in April 2015, medial and lateral instability were found to be abnormal at "2+ (5-10 millimeters)," which was better than the more severe possible reading of "3+ (10-15 millimeters)."  The loss of muscle strength of the right knee was measured as "4/5," which would not appear to be severe on the strength scale running from 0 to 5.  The anterior instability (Lachman test) and posterior instability (posterior drawer test) were normal.  Taking all the evidence into account, the Veteran's recurrent subluxation or lateral instability of the right knee, beginning in April 2015, is most consistent with "moderate" impairment within the meaning of DC 5257.

The Board has considered whether a higher or separate evaluation may be assigned based on other potentially applicable provisions of the rating schedule.  A preponderance of the evidence is against finding that the Veteran has: ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of tibia and fibula; or genu recurvatum.  Therefore the diagnostic codes relating to those disabilities (DC 5256, DC 5258, DC 5259, DC 5262, DC 5263) are not for application and would not be more favorable to the Veteran.  See 38 C.F.R. § 4.71a (2015).  The Veteran is in receipt of a 10 percent rating for status post laceration and fracture of patella, right knee, with tender scar.  He has a single scar that meets only one of the criteria for a compensable evaluation, and he is in receipt of that evaluation under DC 5257-7804.  As noted above, the Veteran has withdrawn the issue of entitlement to an increased evaluation for the scar.  See transcript of July 2016 Board hearing.

Whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  The Board accepts that the Veteran is competent to report that his disability is worse and that he has functional impairment, pain, and flare-ups.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); DeLuca, supra.  The Board finds the Veteran's own reports of the severity of his symptomatology not to be credible in light of contradictory, objective evidence of lesser severity.  To the extent that medical evaluation has shown the Veteran's limitations to be less severe than the Veteran asserts, the Board notes that the medical professionals who have examined the Veteran are skilled and neutral and have conducted specific tests for range of motion and instability, as opposed to the Veteran's generic lay statements unsupported by clinic findings.  The medical evaluations, which took into account the objective manifestations of the Veteran's pain, are entitled to more weight in this case than generic statements of the Veteran, such as that he "can't really do anything."  See transcript of July 2016 Board hearing.  Taken as a whole, the evidence does not reflect the functional equivalent of the symptoms required for higher evaluations other than as explained above.  The Veteran is entitled to a higher evaluation for limitation of extension prior to April 8, 2015, as explained above.  Still higher evaluations for the right knee would require the functional equivalent of extension more nearly limited to 30 degrees, flexion more nearly limited to 45 degrees, or "severe" instability.  Although the Veteran believes he meets the criteria for those higher disability ratings, the medical findings do not meet the schedular requirements for higher (or separate) evaluations than those assigned for the period under review, as explained above.  Here, the medical evidence prepared by a skilled professional is more probative and credible than the lay evidence.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities of the right knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  During the time period under review, the Veteran's right knee symptoms are primarily limitation of motion, instability, and pain.  These are the types of symptoms contemplated in the current assigned ratings for his right knee disability.  In particular, the code under which the Veteran's knee instability is rated specifies the level of severity of symptoms that qualify for higher ratings, rather than particular symptoms.  By definition, DC 5257 contemplates a range of symptoms that would include the Veteran's pain.  Thus the Veteran's schedular ratings under the diagnostic codes are adequate to fully compensate him for his right knee symptoms, and a remand to the RO for referral of this issue for consideration of an extraschedular evaluation is not warranted.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the service-connected disabilities of the right knee discussed above, the Veteran is also service-connected for posttraumatic stress disorder (PTSD) with secondary depression and polysubstance abuse, with a 70 percent evaluation, and for irritable bowel syndrome, with a 10 percent evaluation.  The Veteran has not argued that his service-connected disabilities of the right knee result in further disability when looked at in combination with his other service-connected disabilities such that the rating criteria are inadequate.  Therefore the Board finds that the schedular criteria adequately describe the Veteran's right knee disabilities, which is characterized mainly by pain, limited motion, and instability.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions, and referral for consideration of an extraschedular evaluation is not warranted.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While there is evidence of interference with employment, a preponderance of the evidence is against finding that the Veteran's right knee disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

The appeal as to entitlement to an increased rating for status post laceration and fracture of patella, right knee, with tender scar is dismissed.

Entitlement to a 30 percent rating for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, prior to April 8, 2015 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for residuals, right knee patella fracture with degenerative arthritis and limitation of extension, from April 8, 2015 is denied.

Entitlement to a disability rating greater than 20 percent for right knee instability associated with residuals, right knee patella fracture with degenerative arthritis and limitation of extension, is denied.

Entitlement to a compensable rating for right knee limitation of flexion associated with residuals, right knee patella fracture with degenerative arthritis and limitation of extension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


